Electronically Filed
                                                        Supreme Court
                                                        SCWC-30450
                                                        12-APR-2012
                                                        09:54 AM
                          NO. SCWC-30450

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                vs.

        SIAOSI FELEUNGA, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (ICA NO. 30450; CR. NO. 09-1-1083)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
    (By: Recktenwald, C.J. Nakayama, Acoba, and McKenna, JJ.,
    and Circuit Judge Border, in place of Duffy, J., recused)

          Petitioner/Defendant-Appellant’s application for writ

of certiorari filed on March 1, 2012, is hereby rejected.

          DATED:   Honolulu, Hawai#i, April 12, 2012.

Shawn A. Luiz for                /s/ Mark E. Recktenwald
petitioner/defendant-
appellant on the application     /s/ Paula A. Nakayama

                                 /s/ Simeon R. Acoba, Jr.

                                 /s/ Sabrina S. McKenna

                                 /s/ Patrick W. Border